           Case 1:20-cv-06824-GHW Document 24 Filed 10/24/20 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 10/24/2020
------------------------------------------------------------------- X
  APARNA KUMAR,                                                     :
                                                                    :
                                                  Plaintiff,        :
                              -against-                             :         1:20-cv-6824-GHW
                                                                    :
  OPERA SOLUTIONS OPCO, LLC, D/B/A                                  :            ORDER
  ELECTRIFAI; OPERA SOLUTIONS                                       :
  INTERMEDIATE, LLC; OPERA SOLUTIONS :
  HOLDING, LLC; OPERA SOLUTIONS USA,                                :
  LLC; ELECTRIFAI, LLC; WHITE OAK                                   :
  FINANCIAL, LLC; WHITE OAK GLOBAL                                  :
  ADVISORS LLC; EDWARD SCOTT; AND                                   :
  NANCY HORNBERGER,                                                 :
                                                                    :
                                             Defendants.            :
------------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         Defendants Opera Solutions OPCO, LLC d/b/a ElectrifAi, Opera Solutions Intermediate,

LLC, Opera Solutions Holding, LLC, Opera Solutions USA, LLC, ElectrifAi, LLC, White Oak

Financial, LLC, White Oak Global Advisors LLC, Edward Scott, and Nancy Hornberger’s request

for a pre-motion conference is granted. The Court will hold a teleconference regarding Defendants’

proposed motion to dismiss on November 5, 2020 at 10:00 a.m. The parties are directed to the

Court’s Emergency Rules in Light of COVID-19, which are available on the Court’s web page, for

the dial-in number and access code and other relevant information. The parties are specifically

directed to comply with Rule 2(C) of those rules.

         The Court notes that counsel for Ms. Hornberger has not filed a notice of appearance on

her behalf. Counsel for the remaining defendants are directed to serve a copy of this order on Ms.

Hornberger and to retain proof of service.
            SO ORDERED.

 Dated: October 24, 2020                                       _____________________________________
                                                                        GREGORY H. WOODS
                                                                       United States District Judge
